                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,
                                            Case No. CR-11-52-GF-BMM
              Plaintiff,

 vs.
                                                       ORDER
 MELISSA ANN BARONE,

              Defendant.


       Defendant Melissa Ann Barone having filed an Unopposed Motion to Dismiss

Petition and Vacate Hearing and there being no objection from the Government;

       IT IS HEREBY ORDERED that the Final Revocation Hearing set for June 5,

2019, at 10:00 a.m. is VACATED.

             DATED this 5th day of June, 2019.




                                       1
